Citation Nr: 1752158	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hip disorder as secondary to the service-connected lumbar contusion, myositis, mild lumbar spondylosis (lumbar spine disability).

2.  Entitlement to service connection for a right hip disorder as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for hepatitis B and hepatitis C.

11.  Entitlement to service connection for osteopenia.

12.  Entitlement to service connection for right lower extremity radiculopathy and peripheral neuropathy as secondary to service-connected lumbar spine disability.

13.  Entitlement to service connection for left lower extremity radiculopathy and peripheral neuropathy as secondary to service-connected lumbar spine disability.

14.  Entitlement to service connection for left upper extremity radiculopathy and peripheral neuropathy as secondary to service-connected lumbar spine disability.

15.  Entitlement to service connection for right upper extremity radiculopathy and peripheral neuropathy as secondary to service-connected lumbar spine disability.

16.  Entitlement to a rating for service-connected lumbar contusion, myositis, and lumbar spondylosis in excess of 20 percent prior to May 17, 2012 and in excess of 40 percent on and after May 17, 2012.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In September 2017 correspondence the Veteran's attorney waived initial RO consideration of evidence submitted subsequent to the last RO adjudication.

The claims of entitlement to service connection for cervical spine disorder, hearing loss, tinnitus, hepatitis, osteopenia, left and right lower extremity radiculopathy, left and right upper extremity radiculopathy, and entitlement to increased ratings for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current left hip disorder or right hip disorder have not been shown during the appeal period.

2.  The most probative evidence of record indicates that the Veteran's depressive disorder and PTSD are related to an in-service stressor.

3.  The most probative evidence of record indicates that the Veteran's sleep apnea is caused by service-connected PTSD, depression, and lumbar spine disability.

4.  A current left shoulder has not been shown during the appeal period.

5.  A chronic right shoulder disorder was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left or right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for PTSD and depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

3.  Sleep apnea is caused by service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

4.  The criteria for service connection for a left or right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Hips

Service treatment records (STRs) show that the Veteran did not indicate any specific hip complaints or symptoms during service, and none are documented.  His November 1975 separation examination demonstrated normal lower extremities.

The medical records associated with the claims file do not document any right or left hip disorder.  VA records showed that X-rays in November 2010 noted that there were no anomalies.  An April 2015 VA examination report noted there was no evidence of hip disability on examination.

While the Veteran is competent to report that he has hip pain, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose orthopedic disabilities, nor has he specifically identified a disability other than pain symptoms.  His lay evidence, to the extent that he has provided any, does not constitute competent evidence and lacks probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 1994).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination. Service connection is denied.

Psychiatric disorder, including PTSD

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the Veteran's psychiatric claims into one issue, entitlement to service connection for a psychiatric disorder, including PTSD.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran asserts that he has PTSD due to an in-service motor vehicle accident.  A May 1973 STR reveals that the Veteran was involved in a motor vehicle accident.  Thus, an in-service incident is of record.

A March 2015 VA examination report noted a diagnosis of depressive disorder.  A July 2017 VA treatment record diagnosed depressive disorder and PTSD.  Thus, there are current disabilities.  The issue, then, is nexus.

The March 2015 VA examiner provided a negative nexus opinion, finding the Veteran's psychiatric symptoms were related to other factors than the in-service motor vehicle accident.  In a July 2017 treatment record, a VA psychologist opined that the Veteran's psychiatric symptoms were related to his military service, specifically, the in-service motor vehicle accident.  Both examiners reviewed the evidence of record, including service treatment records, and interviewed the Veteran.  Accordingly, as there are equally probative yet conflicting opinions of record, the evidence is in equipoise and service connection for PTSD with depressive disorder is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Sleep apnea

The Veteran asserts that his sleep apnea is related to his service-connected disabilities.

A March 2015 VA examination report noted that sleep apnea could not be diagnosed without a sleep study, but that even if it were diagnosed it was unrelated to active service as it was not present during that time.

In a September 2017 letter the Veteran's private physician, Dr. A, indicated that the Veteran's sleep apnea was likely due to weight gain that had occurred, at least in part, due to the physical limitations of exercise imposed by the Veteran's service-connected low back disability.  Dr. A, in referencing medical literature, also stated that it was likely that the Veteran's PTSD had also played a role in the development of the Veteran's sleep apnea.

The Board finds that Dr. A's opinion is highly probative, as the opinion is shown to have been based on a review of the Veteran's claims file with multiple references to the Veteran's clinical records and medical literature.  The Board finds that the opinion contains a sufficient rationale, especially as it addressed, at least in part, the various VA opinions of record.  Based on the foregoing, the Board finds that service connection for sleep apnea as caused by his service-connected disabilities, is warranted.

Shoulders

First, the Board finds there is a current right shoulder disability.  At a February 2015 VA examination the Veteran's diagnoses were right shoulder tendinitis and right shoulder arthritis.

Second, there is an in-service event.  A May 1973 STR reveals that the Veteran was involved in a motor vehicle accident and suffered a right shoulder laceration that required three sutures.  The Veteran had good right shoulder range of motion and an X-ray was negative for fracture.  As such, a current disability and in-service event has been shown.  The issue, then, is nexus.

At a February 2015 VA shoulders and arm examination, the examiner opined that the Veteran's right shoulder disorder was not likely related to service.  The examiner based this opinion on a thorough review of the evidence in the claims file, particularly noting the negative x-ray during service and silent medical records post-service discharge.  

The Board finds that service connection for a right shoulder disorder is not warranted as the evidence of record indicates the current right shoulder disorders are not related to service.  The 2015 VA examiner provided a negative nexus opinion with a sufficient explanation.  Thus, the Board accords the February 2015 VA opinion significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Veteran's assertion that his right shoulder disorder is related to service has been considered.  The Board, however, finds that this opinion is not competent.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed right shoulder conditions, which is a complex internal condition, as opposed to the onset of varicose veins or a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are also outweighed by the VA examiner's opinion.

While the Veteran is competent to report that he has had symptoms related to his shoulders since service, the Board finds that the Veteran's statements as to continuity of shoulder symptoms since service have not been consistent and thus any statements regarding continuity of the shoulders in this regard are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board notes that the Veteran injured his right shoulder in May 1973, yet made no more complaints regarding his right shoulder in the remaining 2.5 years or so of his military service.  Furthermore, at discharge, no such complaints were noted and the clinical examination of the Veteran's shoulders was normal.  In view of the evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology for the shoulder disorders.

Additionally, a chronic right shoulder condition was not noted within one year from the date of the Veteran's separation from service, and presumptive service connection is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

As for the left shoulder, while there have been complaints of left shoulder pain, as there has been no left shoulder diagnosis, service connection for left shoulder disability is not warranted.  See Brammer, 3 Vet. App. at 225; Sanchez-Benitez, 239 F. 3d 1356.

As the preponderance of evidence is unfavorable to the claims, service connection for disability of the left or right shoulder is not warranted, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD and depressive disorder is granted.

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for sleep apnea is granted.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

As for the issues of increased ratings for the service-connected low back disability, the Board notes that although VA examinations for the low back have been conducted, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  In particular, it appears that specific test results were not disclosed with passive motion and in weight-bearing and non-weight-bearing.  Accordingly, the Veteran should be afforded another VA examination.

As for the issues of entitlement to service connection for right and left lower extremity radiculopathy and peripheral neuropathy as secondary to service-connected lumbar spine disability, as these issues will be considered and (if appropriate) evaluated with the Veteran's low back disability (as instructed by Note 1 to the General Rating Formula for Disabilities of the Spine as associated objective neurological abnormalities), the issues are inextricably intertwined and must be considered together.

As for the issue of entitlement to service connection for cervical spine disorder as secondary to the service-connected lumbar spine disability, while VA opinions have been obtained, there is no opinion of record as to whether the cervical spine disabilities are aggravated by service-connected low back disability.  While Dr. A has stated that the Veteran's cervical spine disability essentially happened at the same time as the Veteran's low back disability, Dr. A's opinion was of limited probative value as it made few references to the Veteran's clinical records and contained little discussion as to why no neck complaints were made during service or for long thereafter.  As such, a new examination should be undertaken.

As the issues of entitlement to service connection for left and right upper extremity radiculopathy and peripheral neuropathy are impacted by the cervical spine claim, the issues are inextricably intertwined and must be considered together.

As for the issues of entitlement to service connection for hepatitis and osteopenia, the Board finds that examinations are necessary to decide these claims as the evidence of record does not contain sufficient competent medical evidence to decide the claims.  Although there are etiological opinions of record regarding the Veearn's hepatitis C, no such opinions are of record regarding the hepatitis B.  Osteopenia may be related to hepatitis.  As such, the Veteran should be scheduled for a VA examination with a medical opinion.

Regarding the claim for service connection for hearing loss, remand is required for a current examination.  In April 2015 the Veteran underwent a VA evaluation that indicated that the Veteran did not have a hearing loss for VA purposes.  It was noted, however, that in August 2017 the Veteran was issued hearing aids by VA and was informed that his hearing acuity had declined.  Based on the foregoing, the Board finds that the Veteran should be afforded a new VA audiological examination and that the August 2017 VA record must be considered by the examiner. As the April 2015 VA examiner linked the Veteran's tinnitus to his hearing loss, the issues may be inextricably intertwined and must be considered together.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after July 26, 2016, including the Veteran's August 2017 VA audiological treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine the severity of the service-connected low back disability.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

(a) The examiner must utilize the appropriate Disability Benefits Questionnaire and must test the range of the low back in active and passive motion and in weight-bearing and non-weight-bearing.  The examiner should also state whether the Veteran's low back disability has any associated objective neurological abnormalities.

4.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the cervical spine disorders.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

(a) The examiner must provide an opinion whether the cervical spine disorders at least as likely as not (50 percent or greater probability) had onset in, or were otherwise related to, active service, to include the in-service motor vehicle accident.

(b)  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability caused any current cervical spine disorder.

(c) The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current cervical spine disability that is aggravated by service-connected low back disability.  

The examiner must comment on the following:  1) the April 2015 VA examination report; 2) the STRs; and 3) Dr. A's September 2017 opinion that the Veteran's cervical spine disability occurred at the time of the in-service motor vehicle accident.

(c) If it is determined that the Veteran has cervical spine disability that was aggravated by the service-connected lumbar spine disability, the examiner should state whether the Veteran's cervical spine disability has any associated objective neurological abnormalities (such as upper extremity radiculopathy).

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hepatitis B and hepatitis C.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hepatitis B and C had onset in, is otherwise caused by, the Veteran's military service, to include airgun inoculations and the motor vehicle accident.  The examiner must also provide an opinion regarding it is at least as likely as not that hepatitis B or C had onset within one year of service discharge.  

The examiner should also comment, as appropriate, on Dr. A's January 2016 opinion that the Veteran's hepatitis was likely related to multi-injection air gun activity during service and the in-service car accident.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his osteopenia.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the osteopenia had onset in, or is otherwise caused by, active service.  

The examiner must also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the osteopenia was caused or aggravated by hepatitis B and/or C.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hearing loss and tinnitus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that bilateral hearing loss had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.

The examiner must also comment on the following:  1) Dr. A's September 2017 opinion that the Veteran's tinnitus was likely secondary to the Veteran's NSAID use for his service-connected lumbar myositis/spondylosis; and 2) the April 2015 VA examination that provided a negative opinion regarding hearing loss.

Second, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that tinnitus had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.

Third, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that tinnitus is caused or aggravated by hearing loss.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


